Citation Nr: 0614114	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-07 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis, also 
claimed as jaundice.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection of psoriasis due to 
hepatitis and hypertension.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel






INTRODUCTION

The veteran had active service from September 1946 to March 
1948 and from February 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  No other issue is before the Board 
at this time.  


FINDINGS OF FACT

1.  The veteran's hepatitis was not caused by his active 
military service from September 1946 to March 1948 and from 
February 1951 to January 1954.

2.  The veteran's hypertension was not caused by his active 
military service from September 1946 to March 1948 and from 
February 1951 to January 1954.

3.  The veteran's psoriasis was not caused by his active 
military service from September 1946 to March 1948 and from 
February 1951 to January 1954.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

3.  Service connection for psoriasis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran asserts he was diagnosed with 
hepatitis by the Cleveland VA Medical Center (VAMC), which he 
stated lost his records.  There is a diagnosis of hepatitis 
of record from October 1999 from Dr. C. L., a private 
practitioner.  VA medical records indicate that the veteran's 
liver is enlarged.  The veteran has been treated with 
medication for hypertension since the 1990s and was diagnosed 
with psoriasis by VA in November 2000.  The Board finds that 
the veteran has current disabilities from these three 
conditions.  

However, the veteran's service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for, 
hepatitis, hypertension, or psoriasis.  In fact, at an April 
1953 in-service medical examination, the veteran denied 
jaundice, high blood pressure, and stomach and liver 
problems, providing very significant evidence against his 
claims.  

For rating purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm or greater.  
38 C.F.R. § 4.104, DC 7101, Note (1) (2005).  All of the 
diastolic blood pressures recorded in the veteran's SMRs are 
below 90 mm; he was not hypertensive while in active service. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000). 

The Board has reviewed the veteran's written statements and 
his military service.  However, his statements due not supply 
the basis to find that his current disorders may be 
reasonably associated with military service more than 50 
years ago.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran asserts 
that his psoriasis is secondary to his hepatitis and 
hypertension.  However, secondary service connection for 
psoriasis cannot be established because neither hepatitis nor 
hypertension are service connected.  

Furthermore, service connection for psoriasis cannot be 
established on a direct basis because there is no evidence of 
record that the veteran was diagnosed with or treated for 
psoriasis while on active duty.  The veteran's discharge 
physical showed nothing abnormal about the veteran's skin.  
There is also no competent medical evidence linking the 
psoriasis to his period of active service.  

The Board finds the examinations and records cited above to 
be entitled to great probative weight and they provide 
evidence against the claims.  There is no evidence of the 
disabilities during service and no competent evidence of a 
nexus between the disabilities and the veteran's period of 
service.  Therefore, the Board cannot conclude that the 
evidence is so evenly balanced as to require resolution of 
doubt in the veteran's favor.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for an hepatitis, hypertension, and psoriasis.  38 U.S.C.A. § 
5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2001, as well as information provided in 
the January 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the January 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
December 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the December 
2001 VCAA notice and the January 2004 SOC otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection for hepatitis, hypertension, and psoriasis 
are being denied, no disability rating or effective date will 
be assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the veteran has not made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service 
and post-service medical records provide no basis to grant 
the claims and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

ORDER

Service connection for Hepatitis is denied.  

Service connection for hypertension is denied.  

Service connection for psoriasis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


